UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4865


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL JUNIOR MCNEIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00406-WO-1)


Submitted:   April 30, 2012                   Decided:   May 25, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellant.        Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel Junior McNeil appeals his conviction following

a conditional guilty plea, pursuant to a written plea agreement,

to possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2006).             On appeal, McNeil’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning      whether   the     district     court     erred     in    denying     the

motion    to    suppress   the    firearm      found      during    a     search    of   a

vehicle in which McNeil was a passenger.                   McNeil was advised of

his right to file a pro se supplemental brief, but he did not

file one.       Finding no error, we affirm.

               In reviewing the district court’s denial of a motion

to    suppress,      “[w]e       review       the    district       court’s         legal

determinations de novo and its factual determinations for clear

error.”        United States v. Kelly, 592 F.3d 586, 589 (4th Cir.

2010).    When the district court has denied a suppression motion,

“we construe the evidence in the light most favorable to the

government.”       Id.

               Consistent with the Fourth Amendment, a police officer

“may . . . conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity

is   afoot.”       Illinois   v.    Wardlow,        528 U.S. 119,    123     (2000)

(citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).                     While an officer

                                          2
generally must have probable cause to search a vehicle during an

investigatory stop, the owner’s consent to a search negates the

probable cause requirement.         Florida v. Jimeno, 500 U.S. 248,

250-51 (1991).      General consent to the search reasonably extends

to “containers within that car which might bear [contraband].”

Id. at 251.       Officers also “may inspect passengers’ belongings

found in the car that are capable of concealing the object of

the search.”       Wyoming v. Houghton, 526 U.S. 295, 307 (1999).

“[A] passenger normally has no legitimate expectation of privacy

in a car in which he asserts neither a property interest nor a

possessory interest and where he disclaims any interest in the

seized object.”      United States v. Rusher, 966 F.2d 868, 874 (4th

Cir. 1992); see Rakas v. Illinois, 439 U.S. 128, 148 (1978)

(holding   that    standing   to   challenge   search   to   which   vehicle

owner   has   consented   requires    passenger    to   have   “legitimate

expectation of privacy in the particular areas of the automobile

searched”).       Upon review, we conclude that the district court

did not err in denying McNeil’s motion to suppress the firearm

found during the owner-consented search of the vehicle in which

he was a passenger.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.              This court

requires that counsel inform McNeil, in writing, of his right to

                                      3
petition    the   Supreme       Court    of       the   United      States     for   further

review.     If    McNeil       requests       that      a   petition      be   filed,      but

counsel    believes      that     such    a       petition     would      be    frivolous,

counsel    may    move   in     this     court      for     leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on McNeil.             We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before      the    court     and       argument     would       not     aid    the

decisional process.

                                                                                     AFFIRMED




                                              4